LOEB ARBITRAGE INVESTMENTS LLC 61 Broadway Avenue, 24th Floor New York, New York 10006 August 18, 2013 Gideon J. King, President Loeb King Trust 61 Broadway Avenue, 24th Floor New York, New York 10006 Dear Mr. King: Re: Subscription for Shares of Loeb King Alternative Solutions Fund (the “Fund”) Loeb Arbitrage Investments LLC offers to purchase from Loeb King Trust 5,000 Investor Class and 5,000 Institutional Class shares of beneficial interest of the Fund, a series of Loeb King Trust, at a price of $10.00 per share for an aggregate purchase price of $100,000 cash, all such shares to be validly issued, fully paid and non-assessable, upon issuance of such shares and receipt of said payment (the “Initial Shares”). Loeb Arbitrage Investments LLC represents and warrants that the Initial Shares will be held for investment purposes, and not for distribution thereof, and without any present intention of selling such shares. Sincerely, LOEB ARBITRAGE INVESTMENTS LLC /s/ Robert S. Schwartz Name:Robert S. Schwartz Title:Sr. Vice President Accepted and Agreed LOEB KING TRUST /s/ David S. Hampson David S. Hampson Treasurer and Principal Financial Officer
